Defendants appeal from a judgment of the County Court, Kings County, convicting them of robbery in the second degree and from the sentence imposed. Judgment reversed on the law and the facts and a new trial ordered. It was error to admit the testimony of the witness Detective Pilón respecting the complaining witness’ identification of appellants prior to the trial. (People V. Trowbridge, 305 N. Y. 471.) Under the proof and in the circumstances disclosed by the record, it was error to read to the jury the entire affidavit made in the Magistrate’s Court and the entire transcript of the testimony of the complaining witness before the Grand Jury, and the error was not adequately corrected by the Trial Judge’s instructions. No separate appeal lies from the sentence which has been reviewed on the appeal from the judgment of conviction. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.